

image0a12.jpg [image0a12.jpg]


Exhibit 10.04


January 22, 2019






Dear Matt,


We are pleased to offer you the position of Vice President, Chief Accounting
Officer reporting to Nick Noviello. The terms and conditions provided in this
letter will be effective January 31, 2019.


Salary
Your annual base salary will be $330,000, less applicable deductions and
withholdings.


Annual Incentive Plan
Based on your new position, you will continue to be eligible to participate in
the Annual Incentive Plan (AIP), an incentive program that rewards achievement
of Symantec Corporation’s financial objectives as well as your individual
performance. Your target AIP will continue to be 40% of your annual base salary.
To receive the award, you must satisfy the requirements of the Annual Incentive
Plan (“AIP”).


Equity Incentive Award
As a one-time special award, you will be granted Restricted Stock Units (RSUs)
of Symantec common stock valued at $500,000 at the time of grant. We expect this
grant to occur in February 2019 and the number of RSUs to be granted will be
calculated based on the 20-day trailing average of the value of Symantec’s stock
as of the end of the month prior to the grant date. This RSU grant will have a
3-year vesting schedule, with 30% of the shares vesting approximately 1 year
from the grant date on a designated vest date, 30% vesting approximately 2 years
from grant date on a designated vest date and the remaining 40% vesting
approximately 3 years from grant on a designated vest date. Details regarding
your RSU vesting schedule and other terms and conditions of the grant will be
provided in the RSU Award Agreement, which you will receive at the time of the
grant.


Company Policies
As a Symantec employee, you are subject to and are expected to adhere to and
comply with all applicable Company policies, including but not limited to, our
Code of Conduct. Symantec reserves the right to change these policies at any
time in its sole discretion. If you have questions or concerns about these
policies, please contact your recruiter.


Employment Status
This letter does not constitute a contract of employment for any specific period
of time but creates an “employment at will” relationship. This means that you do
not have a contract of employment for any particular duration. You are free to
resign at any time for any reason. Similarly, Symantec is free to terminate your
employment at any time for any reason. Any statements or representation to the
contrary, or that contradict any provision of this letter, are superseded by
this offer letter. Participation in any of Symantec’s stock or benefit programs
is not assurance of continued employment for any particular period of time. Any
modification of this at-will provision must be in writing and signed by the
Company CEO.





--------------------------------------------------------------------------------



image0a12.jpg [image0a12.jpg]


Please review this offer and confirm your acceptance by signing in the space
indicated below and returning your signed letter to me.


Sincerely,




/s/ Amy Cappellanti-Wolf
Amy Cappellanti-Wolf
SVP, Chief HR Officer



 
I hereby accept the terms and conditions of the offer of employment stated in
this letter.


/s/ Matt Brown
 
1/23/2019
 
Matt Brown
 
Date
 

 
    





